Exhibit 10.2

 

FIRST AMENDING AGREEMENT IN

RESPECT OF THE BRIDGE LOAN AGREEMENT

 

THIS FIRST AMENDING AGREEMENT, made as of the 23rd day of May, 2008

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of the

State of Delaware

 

(hereinafter called the “Borrower”),

 

OF THE FIRST PART,

 

- and -

 

MID ISLANDI SF.,

a partnership formed under the laws of Iceland,

acting through its Zug branch

 

(hereinafter called the “Lender”),

 

OF THE SECOND PART,

 

- and -

 

PACIFIC RACING ASSOCIATION,

a corporation incorporated under the laws of the

State of California

 

- and -

 

MEC LAND HOLDINGS (CALIFORNIA) INC.,

a corporation incorporated under the laws of the

State of California

 

(hereinafter collectively called the “Golden Gate

Fields Guarantors”),

 

OF THE THIRD PART,

 

- and -

 

THE SANTA ANITA COMPANIES, INC.,

a corporation incorporated under the laws of the

State of Delaware

 

- and -

 

--------------------------------------------------------------------------------


 

LOS ANGELES TURF CLUB, INCORPORATED,

a corporation incorporated under the laws of the

State of California

 

(hereinafter collectively called the “Santa Anita

Guarantors”),

 

OF THE FOURTH PART,

 

- and -

 

GULFSTREAM PARK RACING ASSOCIATION, INC.,

a corporation incorporated under the laws of the

State of Florida

 

(hereinafter called the “Gulfstream Guarantor”),

 

OF THE FIFTH PART,

 

- and -

 

GPRA THOROUGHBRED TRAINING CENTER INC.,

a corporation incorporated under the laws of the

State of Delaware

 

(hereinafter called the “Palm Meadows Training

Guarantor”),

 

OF THE SIXTH PART,

 

- and -

 

MEC DIXON, INC.,

a corporation incorporated under the laws of the

State of Delaware

 

(hereinafter called the “Dixon Guarantor”),

 

OF THE SEVENTH PART,

 

- and -

 

MEC HOLDINGS (USA) INC.,

a corporation incorporated under the laws of the

State of Delaware

 

- and -

 

2

--------------------------------------------------------------------------------


 

SUNSHINE MEADOWS RACING, INC.,

a corporation incorporated under the laws of the

State of Delaware

 

(hereinafter collectively called the “Ocala

Guarantors”),

 

OF THE EIGHTH PART,

 

- and -

 

THISTLEDOWN, INC.,

a corporation incorporated under the laws of the

State of Ohio

 

(hereinafter called the “Thistledown Guarantor”),

 

OF THE NINTH PART,

 

- and -

 

MEC MARYLAND INVESTMENTS INC.,

a corporation incorporated under the laws of the

State of Delaware

 

- and -

 

30000 MARYLAND INVESTMENTS LLC,

a limited liability company formed under the laws
of the State of Delaware

 

(hereinafter collectively called the “AmTote
Guarantors”) (the Golden Gate Fields Guarantors,
the Santa Anita Guarantors, the Gulfstream
Guarantor, the Palm Meadows Training Guarantor,
the Dixon Guarantor, the Ocala Guarantors, the
Thistledown Guarantor, and the AmTote
Guarantors hereinafter collectively called the
“Guarantors”),

 

OF THE TENTH PART.

 

WHEREAS the Lender, as lender, the Borrower, as borrower, and the Guarantors, as
guarantors, are parties to a bridge loan agreement made as of September 12, 2007
(the “Bridge Loan Agreement”);

 

3

--------------------------------------------------------------------------------


 

AND WHEREAS on September 11, 2007, the Borrower’s Board of Directors approved
and adopted a plan (the “MEC Debt Elimination Plan”) (referenced in the Bridge
Loan Agreement as the Borrower Restructuring Plan) to restructure the Borrower’s
balance sheet through the sale of certain assets and entering into strategic
partnerships or joint ventures to allow the Borrower to substantially eliminate
its debt by December 31, 2008, and to pursue a business plan focused on
achieving sustainable profitability;

 

AND WHEREAS the MEC Debt Elimination Plan contemplated the sale of assets
including, without limiting the generality of the foregoing, certain of those
Properties owned by the Borrower that constitute collateral for the Loan;

 

AND WHEREAS the sale of assets under the MEC Debt Elimination Plan has taken
longer than originally contemplated;

 

AND WHEREAS on March 31, 2008, the Board of Directors of MI Developments Inc.
(“MID”), an affiliate of the Lender and the controlling shareholder of the
Borrower, received a reorganization proposal on behalf of various shareholders
of MID that would, among other things, alter the relationship between MID and
the Borrower;

 

AND WHEREAS the Lender has agreed to amend the Bridge Loan Agreement to, inter
alia: (i) increase the Loan Amount from $80,000,000 to $110,000,000;
(ii) provide that Loan Amounts borrowed and repaid prior to the date hereof may
be reborrowed; (iii) extend the Maturity Date of the Loan from May 31, 2008 to
August 31, 2008; and (iv) provide for certain additional arrangement and
extension fees, all on the terms and conditions set out herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and the sum of Ten Dollars ($10.00) paid by each of the
parties hereto to the other and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

 

1.             Definitions.  Unless otherwise defined herein, all capitalized
terms used in this agreement (this “Agreement”) shall have the respective
meanings ascribed to them in the Bridge Loan Agreement.

 

2.             Representations and Warranties. The Borrower and the Guarantors
jointly and severally represent and warrant to and in favour of the Lender, with
the intent that the Lender shall be entitled to rely upon such representations
and warranties in entering into this Agreement and notwithstanding the
completion of the transactions contemplated herein, that: (i) all of the
recitals to this Agreement are true and complete in all material respects;
(ii) except as specifically qualified in the Disclosure Schedule, all of the
representations and warranties of the Borrower in Article 5 of the Bridge Loan
Agreement are true and correct on the date hereof as if made on and as of the
date hereof; and (iii) there are no facts, conditions or circumstances that are
known to the Borrower or any of the Guarantors and that may reasonably be
considered relevant to the Lender’s decision to enter into this Agreement that
have not been disclosed in writing to the Lender.

 

4

--------------------------------------------------------------------------------


 

3.             Amendments.  The Bridge Loan Agreement is hereby amended as
follows:

 

(a)           by deleting in its entirety the definition of “Borrower
Restructuring Plan” and replacing each reference thereto with “MEC Debt
Elimination Plan”;

 

(b)           by adding, in proper alphabetical order, the following definition
of “Extension Fee” to Section 1.1 of the Bridge Loan Agreement:

 

““Extension Fee” has the meaning ascribed thereto in Subsection 4.3(c)”;”

 

(c)           by adding, in proper alphabetical order, the following definition
of “First Bridge Loan Amending Agreement” to Section 1.1 of the Bridge Loan
Agreement:

 

““First Bridge Loan Amending Agreement” means the First Amending Agreement in
respect of the Bridge Loan Agreement between the Lender, as lender, the
Borrower, as borrower, and the Guarantors, as guarantors, made as of May 23,
2008;”;

 

(d)           by adding, in proper alphabetical order, the following definition
of “First Bridge Loan Amending Agreement Security Amendments” to Section 1.1 of
the Bridge Loan Agreement:

 

““First Bridge Loan Amending Agreement Security Amendment” and “First Bridge
Loan Amending Agreement Security Amendments” have the meanings ascribed thereto
in Subsection 7.2(s);”;

 

(e)           by deleting the definition of “Maturity Date” in Section 1.1 of
the Bridge Loan Agreement and replacing it with the following:

 

““Maturity Date” means, unless otherwise accelerated in accordance with
Section 2.6, August 31, 2008;”;

 

(f)            by adding, in proper alphabetical order, the following definition
of “MEC Debt Elimination Plan” to Section 1.1 of the Bridge Loan Agreement:

 

““MEC Debt Elimination Plan” means the plan approved and adopted by the
Borrower’s Board of Directors as of September 11, 2007 to restructure the
Borrower’s balance sheet through the sale of certain assets and entering into
strategic partnerships or joint ventures to allow the Borrower to substantially
eliminate its debt by December 31, 2008, and to pursue a business plan focused
on achieving sustainable profitability, including any amendments, revisions or
modifications thereto approved by the Borrower’s Board of Directors in its sole
and absolute discretion (and provided forthwith in writing to the MID Board of
Directors), provided that for purposes of Subsections 5.1(dd), 6.2(b)(i),
6.2(d), 6.2(e) and 6.2(p) of the Bridge Loan Agreement, the reference to MEC
Debt Elimination

 

5

--------------------------------------------------------------------------------


 

Plan shall be to the MEC Debt Elimination Plan existing as of September 11,
2007;”;

 

(g)           by adding, in proper alphabetical order, the following definition
of “MJC Subsidiary” to Section 1.1 of the Bridge Loan Agreement:

 

““MJC Subsidiary” has the meaning ascribed thereto in Subsection 6.1(jj);”;

 

(h)           by deleting the definition of “Permitted Debt” in Section 1.1 of
the Bridge Loan Agreement and replacing it with the following:

 

““Permitted Debt” means (i) the Bridge Loan; (ii) the Santa Anita Senior
Facility; (iii) the BMO Credit Agreement; (iv) the SunTrust Credit Agreement;
(v) the Remington Construction Loan Agreement; (vi) the Gulfstream Construction
Loan Agreement; (vii) indebtedness of GPRA Commercial Enterprises Inc. relating
to a loan agreement among, inter alia, Keybank National Association, as
principal lender, and The Village at Gulfstream Park, LCC, as borrower, where
such indebtedness is non-recourse to the Borrower and the Gulfstream Guarantor
and arises under the May 1, 2005 limited liability company agreement, as
amended, by which The Village at Gulfstream Park, LLC, was formed;
(viii) indebtedness of MEC Grundstucksentwicklungs GmbH and Fontana Betelligungs
AG existing on the date hereof; (ix) indebtedness of the MJC Subsidiaries to
Mercantile-Safe Deposit and Trust existing on the date hereof; (x) the lease
between a non-guarantor entity and an entity associated with the City of Grand
Prairie, pursuant to which Lone Star Park is operated; (xi) indebtedness owing
under, and not exceeding the amounts permitted to be outstanding under and
secured by, Permitted Encumbrances and extensions, renewals or replacements of
any indebtedness permitted under this clause; provided the principal amount of
such indebtedness thereunder or security therefor is not thereby increased
beyond the original principal amount of such indebtedness; (xii) unsecured trade
and other accounts payable incurred in the ordinary course of business for the
purpose of carrying on the same including the “Construction” (as defined in the
Remington Construction Loan Agreement) and the “Reconstruction” (as defined in
the Gulfstream Construction Loan Agreement); (xiii) indebtedness under interest
rate or currency hedging agreements entered into for the purpose of managing
interest rate and currency risks of the Borrower or any of its Subsidiaries and
not for speculative purposes; (xiv) indebtedness under letters of credit,
performance bonds, instalment insurance and insurance premium financing
contracts, and similar instruments in respect of land transfer tax claims, land
development charges, gaming permits and other obligations of the Borrower or its
Subsidiaries incurred in the ordinary course of business; (xv) the obligation to
pay $18,312,650 plus accrued interest on the exercise of either the put or call
option for the remaining minority interest in The Maryland Jockey Club; (xvi)
the Subordinated Debt; (xvii) unsecured intercompany indebtedness of the
Borrower to any of its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries or of any of the Subsidiaries to the Borrower, provided that such
unsecured intercompany indebtedness is existing as of the date hereof or is
entered into on customary terms and in the ordinary course of the Borrower’s
cash management activities consistent with past practice; (xviii) other
obligations and indebtedness (including Capital Lease Obligations (other than
that listed in item (iv) of this definition) and Contingent Liabilities, but
excluding item (xii) listed in this definition) existing on the date hereof and
relating to Subsidiaries which are not Guarantors, and all of which are
disclosed in the Audited and Unaudited Financial Statements including the notes
thereto, in the aggregate amount of not more than $2,000,000 (which amount
includes indebtedness denominated in foreign currencies and is therefore subject
to fluctuation from time to time due to exchange rate fluctuations); and (xix)
other obligations and indebtedness (including Capital Lease Obligations and
Contingent Liabilities) of up to $5,000,000 in the aggregate, provided that none
of such other obligations and indebtedness is secured by any of the
Properties;”;

 

(i)            by adding, in proper alphabetical order, the following definition
of “Reorganization Proposal” to Section 1.1 of the Bridge Loan Agreement:

 

““Reorganization Proposal” means that certain proposal received by MID’s Board
of Directors on March 31, 2008 on behalf of various shareholders of MID, as may
be amended from time to time;”;

 

(j)            by adding, in proper alphabetical order, the following definition
of “Reorganization Proposal Approval” to Section 1.1 of the Bridge Loan
Agreement:

 

““Reorganization Proposal Approval” means: (i) the approval of the
Reorganization Proposal by the shareholders of MID pursuant to applicable
statutory and regulatory requirements governing such approvals at a special
meeting of shareholders called to consider the Reorganization Proposal, together
with (ii) the final, unappealable approval by a court of competent jurisdiction
of a plan of arrangement implementing the Reorganization Proposal;”;

 

(k)           by adding, in proper alphabetical order, the following definition
of “Reorganization Proposal Termination Notice” to Section 1.1 of the Bridge
Loan Agreement:

 

““Reorganization Proposal Termination Notice” has the meaning ascribed thereto
in Section 2.6;”;

 

(l)            by deleting the definition of “Security” in Section 1.1 of the
Bridge Loan Agreement and replacing it with the following:

 

7

--------------------------------------------------------------------------------


 

““Security” has the meaning ascribed thereto in Subsection 7.2(q), provided that
from and after the delivery by the Borrower and the Guarantors of the First
Bridge Loan Amending Agreement Security Amendments, “Security” shall be deemed
to mean the Security as amended by the First Bridge Loan Amending Agreement
Security Amendments;”;

 

(m)          by deleting the definition of “ SunTrust Credit Agreement “ in
Section 1.1 of the Bridge Loan Agreement and replacing it with the following:

 

““SunTrust Credit Agreement” means the loan and security agreement made as of
May 11, 2007 among AmTote, as borrower, and SunTrust, as lender, as has been and
may be further amended and restated from time to time, provided that the
principal amount outstanding at any time under the SunTrust Credit Agreement as
so amended or restated shall not exceed $16.1 million, and includes any renewal
or refinancing of any such agreement or the indebtedness owing thereunder
provided that the principal amount of such renewed or refinanced indebtedness
does not exceed $16.1 million and security therefor is not increased thereby;”;

 

(n)           by adding in proper alphabetical order, the following definition
of “Supporting Shareholders” to Section 1.1 of the Bridge Loan Agreement:

 

““Supporting Shareholders” means the shareholders on whose behalf the
Reorganization Proposal was submitted to MID’s Board of Directors on March 31,
2008;”;

 

(o)           by adding, in proper alphabetical order, the following definition
of “Third Arrangement Fee” to Section 1.1 of the Bridge Loan Agreement:

 

““Third Arrangement Fee” has the meaning ascribed thereto in Subsection
4.3(b);”;

 

(p)           by deleting the number “$80,000,000” in the third line of
Section 2.1 of the Bridge Loan Agreement, and replacing it with the number
“$110,000,000”;

 

(q)           by deleting Section 2.2 of the Bridge Loan Agreement in its
entirety and replacing it with the following:

 

“2.2         Nature of Bridge Loan

 

(a) Subject to Subsection 2.2(b), the Bridge Loan is a non-revolving facility
and any portion of the Loan that is repaid shall reduce the Loan Amount and may
not be re-borrowed.

 

(b) So long as the Borrower is not in default hereunder, the Borrower shall have
the right to re-borrow that portion of the Loan that the Borrower borrowed and
repaid prior to May 23, 2008.”;

 

8

--------------------------------------------------------------------------------


 

(r)            by deleting the last sentence of Section 2.3(a) of the Bridge
Loan Agreement, beginning with the words “The Loan Amount” and ending with the
words “such repayment.”, and replacing it with the following:

 

“Subject to Subsection 2.2(b), the Loan Amount shall be automatically and
permanently reduced by the amount of any such repayment.”;

 

(s)           by adding the following as Section 2.6 of the Bridge Loan
Agreement:

 

“2.6         Acceleration of Maturity Date

 

In the event that MID gives written notice (a “Reorganization Proposal
Termination Notice”) to the Lender advising that the Reorganization Proposal
will not proceed to a vote of MID shareholders at a special meeting (as a result
of the Supporting Shareholders abandoning the Reorganization Proposal, the MID
Board of Directors failing to call such a meeting, or for any other reason),
that the Reorganization Proposal has not received the requisite approvals at a
special meeting called to consider the Reorganization Proposal, or that a court
of competent jurisdiction has not approved a plan of arrangement implementing
the Reorganization Proposal, then Lender shall give written notice to the
Borrower that the Lender has received a Reorganization Proposal Termination
Notice, and the Maturity Date shall be the earlier of: (i) August 31, 2008; and
(ii) the date which is one month after the Lender gives the Borrower written
notice that it has received the Reorganization Proposal Termination Notice.”;

 

(t)            by deleting Subsection 4.3(b) of the Bridge Loan Agreement in its
entirety and replacing it with the following:

 

(b)           Arrangement Fees.  The Borrower shall pay to the Lender, on the
Closing Date, an arrangement fee (the “First Arrangement Fee”) of $2,400,000,
being 3% of the Loan Amount.  In addition, the Borrower shall pay to the
Lender:  (i) on February 29, 2008, an additional arrangement fee (the “Second
Arrangement Fee”) in the amount equal to 1% of the then current Loan Amount; and
(ii) within 5 Banking Days thereafter, in the event that the Reorganization
Proposal Approval has not been obtained by August 1, 2008, or the Lender
receives a Reorganization Proposal Termination Notice, an additional arrangement
fee (the “Third Arrangement Fee”) in the amount of 1% of the then current Loan
Amount.”;

 

(u)           by adding the following as Subsection 4.3(c) of the Bridge Loan
Agreement:

 

(c)           Extension Fee.  The Borrower shall pay to the Lender an extension
fee (the “Extension Fee”) in the amount of $1,100,000, being 1% of the Loan
Amount.”;

 

9

--------------------------------------------------------------------------------


 

(v)           by deleting in its entirety Subsection 6.1(ee) of the Bridge Loan
Agreement and replacing it with the following:

 

“(ee)       Availability.  All requests for Advances shall be (1) materially
consistent (to be determined by the Lender in its sole and absolute discretion)
with the MEC Debt Elimination Plan, the weekly cash flow forecast reports that
the Borrower is required to deliver to the Lender and MID and the cash flow
forecast formally approved by the Borrower’s Board of Directors on May 22, 2008
and (2) used solely to fund: (i) operations; (ii) mandatory payments of
principal or interest and costs, fees and expenses due and owing to the Lender
under this Agreement and/or any other loans or credit facilities provided by the
Lender to the Borrower and/or its Subsidiaries, including, without limitation,
the Gulfstream Construction Loan Agreement and the Remington Construction Loan
Agreement; (iii) mandatory payments of interest in connection with Permitted
Debt, provided that the making of any such payment is not prohibited by this
Agreement and shall not result in an Unmatured Event or Default or an Event of
Default under this Agreement; (iv) Maintenance Capital Expenditures; and
(v) Capital Expenditures required pursuant to the terms of the joint venture
arrangements with Forest City Enterprises, Inc. and Caruso Affiliated;”;

 

(w)          by deleting the word “and” immediately after the “;” at the end of
Section 6.1(gg) of the Bridge Loan Agreement;

 

(x)            by replacing the “.” with a “;” at the end of Section 6.1(hh) of
the Bridge Loan Agreement;

 

(y)           by adding, as Sections 6.1(ii) and (jj) of the Bridge Loan
Agreement, the following:

 

“(ii)  within 5 Banking Days thereafter, in the event that the Reorganization
Proposal Approval has not been obtained by August 1, 2008, or in the event that
the Lender receives a Reorganization Proposal Termination Notice, the Borrower
shall forthwith pay to the Lender the Third Arrangement Fee”; and

 

(jj)  without derogating from the generality of Section 6.1(hh), if requested by
the Lender in writing, the Borrower agrees: (i) to grant share pledges, where
permitted by Applicable Law, or negative pledges if share pledges are not
permitted by Applicable Law, in respect of each subsidiary of the Borrower
related to or affiliated with the Maryland Jockey Club (each an “MJC
Subsidiary”); (ii) to cause each MJC Subsidiary to provide a guarantee and
indemnity pursuant to which each unconditionally guarantees to and in favour of
the Lender the payment and performance of the Indebtedness outstanding from time
to time, as well as interest and other amounts owing hereunder or under the
other Loan Documents and the performance of all other obligations of the
Borrower under the Loan and the Loan Documents, and, as security for such
guarantee and indemnity, to cause each MJC Subsidiary to provide the Lender with
such

 

10

--------------------------------------------------------------------------------


 

security in respect of its real property and/or personalty as the Lender, acting
in its sole and absolute discretion, requires, subject to the provisions
contained herein.  The Borrower agrees to cause each MJC Subsidiary to enter
into an amending agreement in respect of this Agreement reflecting its addition
as a guarantor under this Agreement, and adding the security granted by the
Borrower and each MJC Subsidiary in connection with this Subsection 6.1(jj) as
“Security” for all purposes of this Agreement, it being agreed that any new
security granted by the Borrower and each MJC Subsidiary in connection with this
Subsection 6.1(jj) may need to be subordinate to security existing as of May 23,
2008 that has been granted by the Borrower and/or by the applicable MJC
Subsidiary in respect of their real property or personalty. In the event that
the Borrower or any MJC Subsidiary requires the consent of an existing lender to
grant such security to the Lender, the Borrower shall use its reasonable
commercial efforts, and shall cause the applicable MJC Subsidiary to use their
reasonable commercial efforts, to obtain such consent.”;

 

(z)            by deleting in its entirety Subsection 7.2(q)(i)) of the Bridge
Loan Agreement and replacing it with the following:

 

“(i)          a grid promissory note in the amount of One Hundred and Ten
Million Dollars ($110,000,000) from the Borrower in favour of the Lender (the
“Borrower Note”);”;

 

(aa)         by replacing the “.” with a “; and” at the end of Section 7.2(q) of
the Bridge Loan Agreement;

 

(bb)         by adding the following as Section 7.2(r) of the Bridge Loan
Agreement:

 

“(r) prior to the first Advance after May 23, 2008, the Board of Directors of
the Borrower shall have formally approved (with evidence thereof in the form of
a certified resolution provided to the Lender) a cash flow forecast through
August 31, 2008 and, in the event that any material variances to such forecast
occur, the Board of Directors of the Borrower shall formally approve a revised
forecast (with evidence thereof in the form of a certified resolution provided
to the Lender) prior to any requests for Advances being made subsequent to the
date of any such variance;”; and

 

(cc)         by adding the following as Section 7.2(s) of the Bridge Loan
Agreement:

 

“(s) as condition precedent to any Advances after June 15, 2008: (i) the
Borrower shall have delivered to the Lender, in form and substance satisfactory
to the Lender, acting in its sole and absolute discretion, such amendments
(collectively, the “First Bridge Loan Amending Agreement Security Amendments”
and individually a “First Bridge Loan Amending Agreement Security Amendment”) to
the Security referenced in Subsection 7.2(q) of this Agreement, as are required
(as determined by the Lender acting in its sole and absolute discretion) to
reflect the amendments contemplated in the First Bridge Loan Amending

 

11

--------------------------------------------------------------------------------


 

Agreement (including, without limiting the generality of the foregoing, the
increase in the Loan Amount from $80,000,000 to $110,000,000) and to ensure the
enforceability of the Security; and (ii) the Lender shall have received 
opinions from counsel to the Borrower and to the Guarantors, in form and
substance satisfactory to the Lender, confirming, inter alia, the due
authorization, execution and delivery of the First Bridge Loan Amending
Agreement by the Borrower and each of the Guarantors, the due authorization,
execution and delivery of each First Bridge Loan Amending Agreement Security
Amendment by the Borrower and/or the relevant Guarantor or Guarantors, as the
case may be, that is a party thereto, the enforceability of the First Bridge
Loan Amending Agreement and each Bridge Loan Amending Agreement Security
Amendment in accordance with its terms, and the continued enforceability, after
giving effect to the First Bridge Loan Amending Agreement and the Bridge Loan
Amending Agreement Security Amendments, of the Bridge Loan Agreement and each of
the guarantees and indemnities given by the Guarantors in respect of the
Indebtedness.”.

 

4.             Conditions Precedent  The amendments contained in this Agreement
shall be conditional upon the satisfaction (or waiver by the Lender) of all of
the following conditions (collectively, the “Conditions Precedent”): (i) the
Borrower extending the maturity of the BMO Credit Agreement from May 23, 2008 to
no earlier than July 30, 2008 (subject to acceleration terms substantially
similar to those applicable to the Bridge Loan) on terms satisfactory to the
Lender in its sole and absolute discretion; (ii) the Lender receiving the
Extension Fee of $1,100,000; (iii) the Borrower delivering to the Lender, on or
before May 23, 2008, the Borrower Note in the amount of One Hundred and Ten
Million Dollars ($110,000,000) (which Borrower Note shall supersede the existing
Borrower Note in the amount of Eighty Million Dollars ($80,000,000)); (iv) the
delivery by the Borrower to the Lender of a certified copy of the resolution
passed by the Borrower’s Board of Directors approving the entering into of this
Agreement; and (v) the complete truth and accuracy of the representations and
warranties set forth in Section 2 of this Agreement. The Conditions Precedent
are strictly inserted for the benefit of the Lender and may be waived, in whole
or in part, at any time and from time to time, by the Lender at the Lender’s
sole and absolute discretion.

 

5.             Confirmation of Amended Bridge Loan Agreement  The Bridge Loan
Agreement, as amended by this Agreement, is hereby ratified and confirmed in all
respects and time shall remain of the essence. After the date hereof (subject to
the satisfaction or waiver of all Conditions Precedent), all references in each
Loan Document to the Loan Agreement shall be deemed to be a reference to the
Bridge Loan Agreement as amended by this Agreement.

 

6.             Successors and Assigns.  This Agreement shall enure to the
benefit of and shall be binding on and enforceable by the parties hereto and
their respective successors and permitted assigns.

 

7.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York and the federal laws of the
United States of America applicable herein.

 

12

--------------------------------------------------------------------------------


 

8.             Time of the Essence.  Time shall be of the essence of this
Agreement.  If anything herein is to be done on a day which is not a Business
Day, the same shall be done on the next succeeding Business Day.  Where in this
Agreement a number of days is prescribed, the number shall be computed by
excluding the first day and including the last day.

 

9.             Headings, Extended Meanings.  The headings in this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof and are not to be considered in the interpretation hereof.  In this
Agreement, words importing the singular include the plural and vice versa; words
importing the masculine gender include the feminine and vice versa; and words
importing persons include firms or corporations and vice versa.

 

10.           Counterparts.  This Agreement may be executed in counterparts and
may be delivered by e-mail and/or facsimile transmission.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

 

 

 

MAGNA ENTERTAINMENT CORP.,
as Borrower

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

PACIFIC RACING ASSOCIATION

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

13

--------------------------------------------------------------------------------


 

 

MEC LAND HOLDINGS
(CALIFORNIA) INC.

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

 

THE SANTA ANITA COMPANIES,
INC.

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

 

LOS ANGELES TURF CLUB,
INCORPORATED

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

14

--------------------------------------------------------------------------------


 

 

GULFSTREAM PARK RACING
ASSOCIATION, INC.

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

 

MEC HOLDINGS (USA) INC.

 

 

 

by

/s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

MEC DIXON, INC.

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

15

--------------------------------------------------------------------------------


 

 

GPRA THOROUGHBRED
TRAINING CENTER, INC.

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

 

SUNSHINE MEADOWS RACING,
INC.

 

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

 

 

 

 

 

 

THISTLEDOWN, INC.

 

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

 

 We have authority to bind the Corporation.

 

16

--------------------------------------------------------------------------------


 

 

MEC MARYLAND INVESTMENTS
INC.

 

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

30000 MARYLAND INVESTMENTS
LLC

 

 

 

 

by

 /s/Blake Tohana

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 /s/William Ford

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

17

--------------------------------------------------------------------------------


 

 

MID ISLANDI SF., Acting Through Its
Zug Branch

 

 

 

 

by

 /s/Thomas Schultheiss

 

 

 Name:

Thomas Schultheiss

 

 

 Title:

Branch Manager

 

 

 

 

 

 

 /s/Peter Nideroest

 

 

 Name:

Peter Nideroest

 

 

 Title:

Branch Manager

 

 

 

 

 

We have authority to bind the Partnership.

 

--------------------------------------------------------------------------------